Citation Nr: 0008721	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a nervous 
condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased (compensable) disability 
rating for an appendectomy scar.

5.  Entitlement to an increased disability rating for a left 
inguinal hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky:  a May 1998 rating decision which denied the 
veteran's claims for service connection for bilateral hearing 
loss, a nervous condition, and hypertension; and a March 1999 
rating decision which denied the veteran's claims for a 
compensable rating for an appendectomy scar and a rating in 
excess of 10 percent for a left inguinal hernia.  The veteran 
filed timely appeals to these adverse determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The evidence raises a reasonable doubt that the veteran's 
current bilateral hearing loss is etiologically related to 
artillery noise exposure in service.

3.  The veteran has not presented competent evidence that he 
currently suffers from a diagnosed nervous disorder.

4.  The veteran has not presented competent evidence that his 
current hypertension is medically related to a disease or 
injury incurred in service.

5.  The veteran's appendectomy scar does not affect the 
functioning of any part, and was found to be well healed, 
barely noticeable, and non-tender on the most recent 
examination.

6.  The veteran's left inguinal hernia is recurrent, but is 
readily reducible and is well supported by a truss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1999).

2.  The veteran's claim for service connection for a nervous 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The schedular criteria for a compensable rating for an 
appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, 
Diagnostic Code 7805 (1999).

5.  The schedular criteria for a rating in excess of 10 
percent for a left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.114, Diagnostic Code 7338 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Bilateral hearing loss

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for hearing loss is plausible or 
capable of substantiation and is thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  In determining 
whether an appellant is entitled to service connection for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 C.F.R. § 3.385 (1999), impaired 
hearing is considered by the VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Evidence relevant to the veteran's claim for service 
connection for bilateral hearing loss includes his service 
medical records.  A review of these records reveals that in 
April 1954, the veteran reported that he had fallen and 
struck his ear, and complained of difficulty hearing.  
However, an examination revealed that the ear drum was 
intact, and no diagnosis was rendered.  The veteran's service 
separation examination, dated in August 1960, indicated that 
the veteran's hearing was 15/15 bilaterally to the whispered 
voice test, and no complaints or findings of hearing loss 
were recorded.  It does not appear that audiometric testing 
was performed at that time.

Relevant post-service evidence includes the report of a VA 
examination conducted in August 1988.  At that time, the 
veteran complained of occasional mild difficulty in hearing, 
and examination revealed cerumen in the ear canals, 
bilaterally, which was obstructing the tympanic membrane.  
However, no relevant diagnosis was rendered.

The first post-service evidence of a diagnosis of hearing 
loss is found in VA outpatient treatment notes dated from 
February 1994 to October 1998.  Of particular note is the 
report of an audiological examination conducted in February 
1997.  At that time, the veteran complained of a gradual 
decrease in hearing bilaterally for several years, worse on 
the right.  He reported a history of loud noise exposure in 
the service from combat.  Audiometric examination found 
normal hearing on the right through 1000 Hz, with a moderate 
to moderately-severe sensorineural hearing loss from 2000 Hz 
to 8000 Hz, and a mild to moderate sensorineural hearing loss 
on the left from 250 Hz to 8000 Hz.  The examiner determined 
that the veteran's functional hearing was fair, and 
recommended the use of hearing aids.  Several subsequent 
records indicated that the veteran was using hearing aids, 
and that he had excessive cerumen removed from his left ear. 

In September 1998, the veteran testified at a hearing before 
an RO hearing officer.  At that time, he stated that he was 
exposed to loud noises in combat, and never wore any ear 
protection.  Specifically, he stated that he was exposed to 
incoming mortar rounds, artillery fire, and small arms fire, 
and fired thousands of rounds himself with his M1 rifle.  He 
also stated that he was exposed to 30-caliber machine gun 
fire, both incoming and outgoing.  He stated that he first 
noticed hearing loss when he was returning to the United 
States, manifested principally by a constant ringing in the 
ears.  He indicated that he was treated by a physician in 
Pennsylvania for hearing problems in 1961 or 1962, but that 
this doctor had since died and his records were no longer on 
file.  However, he did state that an audiologist at the VA 
Medical Center (VAMC) in Lexington, Kentucky had told him 
that his current hearing loss was related to acoustic trauma 
in combat.

The Board finds that the veteran has received a definitive 
current diagnosis of bilateral hearing loss.  The veteran 
asserts that this current hearing loss is related to acoustic 
trauma sustained in service, in particular the concussion of 
artillery fire and mortar blasts while in combat in Korea.

In this regard, a review of the veteran's DD Form 214, Armed 
Forces of the United States report of Transfer or Discharge, 
indicates that the veteran received the Bronze Star Medal 
with a "V" Device, and thus confirms that the veteran was 
engaged in combat. The Board notes that for injuries which 
were alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(1996).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of 
the absence of a notation of a claimed disability in the 
official service records.  However, the law does not create a 
presumption of service connection, and service connection 
remains a question which must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

The Board finds that despite the lack of service medical 
records documenting the fact that the veteran suffered from 
acoustic trauma while in service, his claims file contains 
satisfactory lay evidence, in the form of credible and 
consistent statements from the veteran himself, which 
document and corroborate his claim of experiencing acoustic 
trauma while fighting in the Korean War.  Furthermore, 
experiencing the concussions of mortar blasts and artillery 
fire is entirely consistent with the circumstances, 
conditions or hardships of combat service.  Thus, pursuant to 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(1999), the Board concedes that the veteran suffered acoustic 
trauma in service as the result of ammunition fire.  

The only remaining question to be answered, then, is whether 
the veteran's current hearing loss is related to this 
inservice acoustic trauma.  As noted above, the veteran's 
service medical records do not show that he suffered from 
hearing loss in service.  However, the absence of in-service 
evidence of hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) is not fatal 
to the claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this regard, the Board notes that the only post-service 
audiological test of record, conducted in February 1997, 
noted that the veteran had a history of loud noise exposure 
in the service from combat, then indicated a diagnosis of 
bilateral hearing loss.  Although the examiner did not 
specifically relate the veteran's hearing loss to this loud 
noise exposure, she also did not mention any other potential 
causes of this hearing loss.  Furthermore, the veteran has 
provided testimony, which the Board finds credible, that he 
began having problems with his hearing on his way back to the 
US from Korea, after his combat experiences.  This claim is 
supported by a statement from the veteran's brother, received 
by VA in July 1998, in which he stated that the veteran 
complained to him of "roaring in his ears" upon his return 
from the Army.

Therefore, in light of the veteran's presumed exposure to 
significant noise exposure in service, the lack of any 
evidence of post-service acoustic trauma, and the results of 
a VA hearing examination indicating current hearing loss and 
a history of loud noise exposure in service, the Board finds 
that the evidence raises at least a reasonable doubt that the 
veteran's hearing loss is related to service.  Resolving all 
such reasonable doubt in the veteran's favor, as we must, 
(see 38 U.S.C.A. § 5107(b) (West 1991)); 38 C.F.R. § 3.102 
(1999)), the Board determines that service connection is 
warranted for bilateral hearing loss.

B.  Nervous condition

A review of the veteran's entire claims file, including his 
service and post-service medical records, reveals no evidence 
that the veteran has ever been diagnosed with a nervous 
condition.  Although the veteran's service medical records 
reveal that in May 1955, at the time of an appendectomy, the 
examiner stated that the veteran's "[g]eneral health [is] 
good except for nervousness,"  a relevant diagnosis was not 
rendered.  Similarly, although the veteran did check "yes" 
to the question of whether he had ever had "nervous trouble 
of any sort" in his August 1960 Report of Medical History at 
the time of service separation, the veteran's actual service 
separation examination, also dated in August 1960, found the 
veteran to be psychiatrically "normal," with no psychiatric 
defects.  The post-service evidence reveals no complaints or 
diagnoses of psychiatric abnormalities, and no diagnosis of a 
nervous condition, or any other psychiatric disorder, was 
rendered.

The Board acknowledges the statement by the veteran's 
brother, received by VA in July 1998, to the effect that the 
veteran was "extremely nervous" upon his return from the 
service, as well as the veteran's own hearing testimony that 
he believed he had a nervous condition as a result of combat.  
In this regard, while the veteran and brother may certainly 
provide competent evidence regarding their personal 
observations of the veteran before and after service, 
including the veteran's behavior, the record does not reflect 
that either the veteran or his brother possesses a recognized 
degree of medical knowledge that would render his opinion on 
medical diagnoses or causation competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that he currently suffers 
from a nervous disorder which is related to his military 
service cannot be accepted as competent evidence.

As a well-grounded claim requires medical evidence of a 
current disability, the veteran's claim for service 
connection for a nervous condition must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

The Board has again considered the veteran's status as a 
combat veteran in analyzing this claim.  However, as noted 
previously, the reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service, both of 
which generally require competent medical evidence.  Brock, 
10 Vet. App. at 162; Libertine, 9 Vet. App. at 521; 
Beausoleil, 8 Vet. App. at 464.  In this veteran's case, 
there is no evidence that he has ever been diagnosed with any 
current nervous condition.  Thus, even if the Board were to 
concede inservice incurrence of a nervous condition, the 
veteran's claim would still be not well grounded based on the 
lack of a current disability, and would be denied on that 
basis.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a nervous condition.  On the contrary, the 
Board notes that during his RO hearing, the veteran stated 
that while he was treated for a nervous condition by a 
private physician in 1961 or 1962, these records had since 
been destroyed, and the physician who treated him was 
deceased.  He also indicated that he was currently being 
treated exclusively by VA doctors at the VAMC in Lexington, 
Kentucky, but conceded that he had never received any 
psychiatric care for a nervous condition or been diagnosed 
with a psychiatric disorder at that facility.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

C.  Hypertension

Evidence relevant to the veteran's claim for service 
connection for hypertension includes his service medical 
records, which are negative for any recorded evidence of any 
complaints or diagnoses of, or treatment for, hypertension.  
At the time of the veteran's service separation examination 
in August 1960, his blood pressure was recorded as 110/74.

Relevant post-service evidence includes the report of a VA 
examination conducted in August 1988.  At that time, the 
examiner noted that the veteran had no history of 
hypertension.  It appears that the veteran's blood pressure 
was not recorded at the time of this examination, and the 
examiner did not render a relevant diagnosis.

Also relevant is the report of a compensation or pension 
examination conducted in February 1995 by the Department of 
Military Affairs of the Kentucky Center for Veterans Affairs.  
This report indicated a bare diagnosis of hypertension, with 
no statements regarding the cause or date of onset of this 
disorder.

Also of record are VA outpatient treatment notes, which 
indicate that the veteran was started on anti-hypertensive 
medication in early 1996, and which indicate multiple 
instances of diagnoses of, and treatment for, hypertension 
since that date.  Again, however, these notes did not 
indicate the onset date for this hypertension.

A review of the veteran's claims file thus reveals that while 
he clearly suffers from hypertension, there is no competent 
evidence which relates this disorder to his period of active 
duty service.  The Board has again considered the veteran's 
status as a combat veteran in analyzing this claim.  However, 
as noted previously, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock, 10 Vet. App. at 162; Libertine, 9 Vet. App. at 521; 
Beausoleil, 8 Vet. App. at 464.  In this veteran's case, 
there is no medical evidence of record which indicates that 
his current hypertension, first shown by the record to have 
been diagnosed in February 1995, is in any way related to his 
period of active duty service some 25 years earlier. 

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for hypertension, and the claim must be denied on 
that basis.  As the duty to assist is not triggered here by 
the submission of a well-grounded claim, the Board finds that 
VA has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

In reaching this determination, the Board recognizes that 
this issue is also being disposed of in a manner that differs 
from that employed by the RO.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  However, for the reasons discussed previously, the 
Board finds that the veteran has not been prejudiced in this 
instance solely from the omission of the well-grounded 
analysis.   Meyer, 9 Vet. App. at 432.

Finally, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground his 
claim for service connection for hypertension, and, 
accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103; McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Increased rating claims

The veteran's claims for increased ratings for an 
appendectomy scar and a left inguinal hernia are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate schedular evaluations 
of the veteran's disorders have been properly developed.  No 
further assistance to the veteran is required on those issues 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).



A.  Appendectomy scar

Evidence relevant to the current level of severity of the 
veteran's appendectomy scar includes the report of a VA 
examination conducted in December 1998.  At that time, the 
veteran stated that he underwent an appendectomy while in the 
service, and often had pain and tenderness in the region of 
the appendectomy scar.  On physical examination, the examiner 
could not detect any organomegaly or masses of the abdomen.  
He stated that it was almost impossible to delineate the scar 
in the region of the appendix, as it was submerged in a fold.  
There was no tenderness to palpation, and the scar was not 
sensitive.  The examiner diagnosed status post appendectomy.

At the time of his September 1998 RO hearing, the veteran 
answered in the affirmative when his representative asked 
whether his appendectomy scar was painful or tender.  
Similarly, in his substantive appeal, received by VA in June 
1999, the veteran stated that his scar from his appendectomy 
surgery was irritated and was itchy most of the time.

The veteran's appendectomy scar has been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7805, pursuant to which 
the severity of scars is rated.  DC 7805 states that scars 
are to be rated based on limitation of function of the part 
affected.  A review of the evidence described above reveals 
no evidence that the only identified residual of the 
veteran's appendectomy, i.e., a barely discernible scar of 
the abdomen, is symptomatic in any way, or affects the 
functioning of any part.  On the contrary, the scar has been 
found to be well healed and barely noticeable, and was non-
tender on physical examination.  As no limitation of function 
is present, there is no basis for the assignment of a 
compensable evaluation.  Thus, the Board finds that a 
noncompensable (zero percent) rating under DC 7805 is the 
maximum rating warranted under this code section.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related DC 
sections.  The veteran is not entitled to a rating under the 
provisions of DC 7800, as his scar is not located on his 
head, face, or neck.  Similarly, his scar is not the result 
of a burn, as is contemplated by DC 7801 and DC 7802.  The 
evidence does not indicate that the veteran's scar is poorly 
nourished with repeated ulceration, as is contemplated by the 
criteria of DC 7803.  Finally, despite the veteran's 
assertions, the scar has not been shown to be tender and 
painful on objective demonstration, as is required for an 
evaluation under DC 7804.  Hence, evaluation under another 
potentially applicable diagnostic code is not warranted.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's appendectomy scar.  The Board would point out that 
its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

B.  Left inguinal hernia

Evidence relevant to the current level of severity of the 
veteran's left inguinal hernia includes the report of a VA 
examination conducted in August 1988.  At that time, the 
examiner stated that there was a recurrence of the left 
inguinal hernia.  He noted that it was a direct inguinal 
hernia, and it was reducible.  The examiner diagnosed the 
recurrence of a left inguinal hernia.

At the time of the VA examination in December 1998, the 
veteran reported that he underwent surgery for a left 
inguinal hernia in service.  He stated that this hernia did 
not descend into the scrotum, and had been repaired.  He 
stated that he believed that this hernia had recurred, and 
that whenever he lifted anything heavy a mass appeared just 
above and parallel to the left inguinal hernia.  He reported 
that he was able to push this mass back.  On physical 
examination, there was a suggestion but no clear-cut 
delineation of a right direct inguinal hernia.  There was a 
clear-cut left direct inguinal hernia, which was not 
immediately apparent in a definitive way, but which became 
definitively apparent when the veteran stood, and 
particularly when he lifted a heavy object.  The examiner was 
unable to find a scar consistent with surgery of the left 
inguinal hernia.  However, he stated that the area of the 
left inguinal hernia was not sensitive or tender.  The 
examiner diagnosed status post left inguinal hernia repair, 
and a recurrent left direct inguinal hernia.

At the time of his September 1998 RO hearing, the veteran 
answered in the affirmative when his representative asked 
whether his left inguinal hernia scar was painful or tender.  
In addition, in his substantive appeal, received by VA in 
June 1999, the veteran stated that he had worn a truss for 
control of his inguinal hernia off and on since discharge 
from service, and that he currently wears the truss all the 
time.

The veteran's left inguinal hernia has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.114, 
DC 7338.  Under this code, a 10 percent rating is warranted 
for a postoperative recurrent inguinal hernia, with is 
readily reducible and well supported by a truss or belt.  A 
30 percent rating is warranted if the inguinal hernia is 
small, postoperative and recurrent, or is unoperated and 
irremediable, and is either not well supported by a truss or 
is not readily reducible.  A 60 percent rating is warranted 
for an inguinal hernia which is large, postoperative, and 
recurrent, not well supported under ordinary conditions, and 
not readily reducible, when considered inoperable.

A review of the evidence described above reveals that while 
the veteran's inguinal hernia is postoperative and recurrent, 
it has been determined to be reducible.  In addition, it 
appears that it is well supported by a truss.  This 
symptomatology more closely approximates the criteria for a 
10 percent rating under DC 7338.  However, there is no 
evidence that the veteran's hernia is not well supported by a 
truss, or is not readily reducible.  On the contrary, at the 
time of the December 1998 VA examination, the veteran stated 
that when his hernia appeared, such as when he lifted a heavy 
object, he was able to push the mass back into place.  The 
Board thus finds that the criteria for a 30 percent rating 
under this code have not been met.

Furthermore, as an inguinal hernia is a disability for which 
a specific diagnostic code exists under the Rating Schedule, 
an evaluation by analogy to another diagnostic code section 
is not appropriate in this case; therefore, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of more than the 10 percent evaluation which 
is currently assigned.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's left 
inguinal hernia.  The Board would again point out that its 
denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  As 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

Service connection for bilateral hearing loss is granted.

Evidence of a well-grounded claim having not been submitted, 
service connection for a nervous condition is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for hypertension is denied.

A compensable disability rating for an appendectomy scar is 
denied.

A disability rating in excess of 10 percent for a left 
inguinal hernia is denied.



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


